Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election with traverse of Group II invention and species B (figure 4; claims 1, 4-5, 8-11, 15-16, and 20) in the reply filed on 08/05/2022 is acknowledged.  The traversal is on the ground(s) that species A should not be restricted from species B because of lack of reasoning and lack of serious burden.  This is not found persuasive because claims 6-7 and 15-16 are directed to multiple species.  Therefore, search and examination of both species could not be carried out by the PTO without posing an undue burden on the Examiner.  The requirement is still deemed proper and is therefore made FINAL.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tonar et al. (US 2004/0061920).
Regarding claim 1, Tonar et al. (figure 7) discloses an electro-optic element comprising: 
a first substrate (112) being substantially transparent and having a first surface, a second surface, and a first peripheral edge; 
a second substrate (114) substantially parallel the first substrate, the second substrate having a third surface, a fourth surface, and a second peripheral edge; 
a first electrode (128) associated with the second surface; 
a second electrode (120) associated with the third surface; 
an electro-optic medium (126) disposed between the first electrode and the second electrode; 
a groove (see at least paragraph 0094) defined by a first groove surface and a second groove surface, the first groove surface being substantially flat and extending between the second surface and at least one of the first peripheral edge and the first surface at a non-orthogonal angle, the second groove surface being substantially flat and extending between the third surface and at least one of the second peripheral edge and the fourth surface at a non-orthogonal angle; and 
a first electrical bus (128a) disposed, at least in part, in the groove, the first electrical bus electrically connected to the first electrode; and 
a second electrical bus (120a) disposed, at least in part, in the groove, the second electrical bus electrically connected to the second electrode.
Regarding claim 4, Tonar et al. (figure 7) discloses wherein the electro-optic medium is electrochromic (see at least paragraph 0069).
Regarding claim 5, Tonar et al. (figure 7) discloses the first electrode is also associated with the first groove surface; and the second electrode is also associated with the second groove surface.
Regarding claim 8, Tonar et al. (figure 7) discloses wherein the electro-optic element is part of a heads up display for a vehicle (figure 2).
Regarding claim 9, Tonar et al. (figure 7) discloses wherein the first groove surface and the second groove surface extend in an acute angle relative one another.
Regarding claim 10, Tonar et al. (figure 7) discloses wherein the first groove surface and the second groove surface extend in an obtuse angle relative one another.
Regarding claim 15, Tonar et al. (figure 7) discloses wherein the first electrical bus is associated with the first groove surface.
Regarding claim 16, Tonar et al. (figure 7) discloses wherein the second electrical bus is associated with the second groove surface.
Regarding claim 20, Tonar et al. (figure 7) discloses an electro-optic element comprising: 
a first substrate (112) being substantially transparent and having a first surface, a second surface, and a first peripheral edge; 
a second substrate (114) substantially parallel the first substrate, the second substrate having a third surface, a fourth surface, and a second peripheral edge; 
a first electrode (128) associated with the second surface; 
a second electrode (120) associated with the third surface; 
an electro-optic medium (126) disposed between the first electrode and the second electrode; 
a groove (see at least paragraph 0094) defined by at least one of a first groove surface and a second groove surface, the first groove surface being substantially flat and extending between the second surface and at least one of the first peripheral edge and the first surface at a non-orthogonal angle, the second groove surface being substantially flat and extending between the third surface and at least one of the second peripheral edge and the fourth surface at a non-orthogonal angle; and 
a first electrical bus (128a) disposed, at least in part, in the groove, the first electrical bus electrically connected to the first electrode; and 
a second electrical bus (120a) disposed, at least in part, in the groove, the second electrical bus electrically connected to the second electrode.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tonar et al. (US 2004/0061920) in view of Kaufmann (US 4,106,860).
Regarding claim 11, Tonar et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Tonar et al. is silent regarding wherein the first groove surface and the second groove surface extend at a substantially right angle relative one another.  Kaufmann (figure 3b) teaches wherein the first groove surface and the second groove surface extend at a substantially right angle relative one another (1-2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify substrates as taught by Kaufmann in order to effectively seal the liquid crystal panels. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871